


Frank Knuettel II

[address redacted]

[phone redacted]













July 10, 2016







Mr. Jack Scott

Spindle, Inc.

1200 S. Alma School Rd., Ste. 12500

Mesa, AZ 85210







Dear Jack,




Thank you for your time today. As I informed you during our discussion, a number
of personal items regretfully lead me to tender my resignation as Chairman of
Spindle’s Board of Directors, effective immediately. Spindle is making
significant progress under your guidance, and I regret that I will not be able
to travel that path with you.




Rest assured that my resignation is for personal reasons only, and there is no
conflict with the Board or management of Spindle. I will remain available to you
as a sounding board as appropriate.




Sincerely,




/s/ Francis Knuettel II




Francis Knuettel II






























